DETAILED ACTION
The amendment filed 06/11/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 11, 20, and 22, the claim states mixing water vapor with the air. Parent claim 1 states atmospheric air and water vapor separated from liquid water. It appears parent claim 1 is intending to claim atmospheric air with no added water while claim 11 contradicts this and claims adding water. The metes and bounds of the claim cannot be ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Super Moisture-Absorbent Gels for All-Weather Atmospheric Water Harvesting”) in view of Ferro (2003/0196375).
	With regard to claims 1 and 14-15, Zhao discloses a method of delivering water, the method comprising: 
	producing fresh water from moisture in the air (abstract) utilizing hydrogel (abstract), the air comprising water vapor that is separated from liquid water (atmospheric) and being the primary source of moisture that is delivered to the hydrogel (water scarcity), such that the hydrogel absorbs at least some of the moisture from the air (atmospheric moisture harvesting).
	Zhao discloses producing water from atmospheric moisture however fails to explicitly state the hydrogel causing a crop to be adjacent to, or in a region of, soil containing hydrogel; and delivering atmospheric air from a surrounding environment to the hydrogel via tubing,
	Ferro discloses watering a crop by placing the crop in soil containing hydrogel (para 0040) and tubing to deliver components as desired to the hydrogel (figs. 1,4).

	With regard to claim 2, Ferro further discloses mixing an amount of the hydrogel with an amount of the soil to produce the soil containing the hydrogel, wherein causing the crop to be adjacent to, or in the region of, the soil containing the hydrogel comprises planting the crop or a seed in, or adjacent to, the soil containing the hydrogel (para 0040).
	With regard to claims 3 and 9, Ferraro further discloses delivering the air to the hydrogel comprises forcing the air through the tubing in the soil (para 0042).
	With regard to claim 4, Ferro further discloses the tubing in the soil is located beneath the soil containing the hydrogel (figs. 1, 4).
	With regard to claims 5-7, 18-19 Ferro further discloses delivering the hydrogel to the region of the soil by forcing the hydrogel through additional tubing in the soil (paras 0035, 0040) and wherein forcing the hydrogel through the additional tubing comprises pumping the hydrogel with a pump (para 0040; grouting machine) and wherein the pump comprises a fertilizer pump that is configured to pump the hydrogel (para 0040).
	With regard to claim 10, Ferro further discloses the tubing in the soil comprises a dripline of an irrigation system (paras 0019-0020).
	With regard to claims 11, 20, and 22 Ferro further discloses mixing the water vapor with air (para 0042).
	With regard to claims 12-13, 21, and 23 Ferro further discloses delivery plant nutrients to the region (para 0042) via a common dripline of an irrigation system (para 0043).
	
	
Claims 8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Super Moisture-Absorbent Gels for All-Weather Atmospheric Water Harvesting”) in view of Ferro (2003/0196375) as applied to claims 5, and 15 above, and further in view of Stolze (2018/0279567).
	With regard to claims 8 and 16-17, Zhao, as modified, discloses the invention substantially as claimed however fails to explicitly state placing air piping placing a second tubing located in the soil beneath the first tubing. 
	Stolze discloses placing piping placing a second tubing located in the soil beneath the first tubing (fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Zhao and have the air tubing beneath the hydrophilic tubing as taught by Stolze in order to ensure the hydrophilic material is fully utilized.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached are NPL articles related to harvesting water from atmospheric air.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

	
/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
7/29/2021